Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 1 of 25




              “Exhibit 10”
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 2 of 25
                                                         Shon Sherman
                                                         June 6, 2018
                                                                                                    1 (Pages 1 to 4)
                                                        Page 1                                                      Page 3
            IN THE UNITED STATES DISTRICT COURT                   1                 INDEX                         PAGE
            FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                                  2     Appearances .............................   2
                  SACRAMENTO DIVISION
     N.L., an infant by his mother ) CIVIL CASE NO.:
                                                                  3     SHON SHERMAN
     and natural guardian       )2:17-cv-01512-JAM-DB             4       Examination by Mr. Zelman ...........          4
     SANDRA LEMOS,                  )                                   Signature and changes ..................      90
          Plaintiff,        )                                     5     Reporter's Certificate ..................    92
                        )
     vs.                  )
                                                                  6
                        )                                         7              EXHIBIT INDEX
     CREDIT ONE BANK, N.A., GC )                                  8     NO.     DESCRIPTION                            PAGE
     SERVICES LIMITED PARTNERSHIP )                               9     EXHIBIT 1 Notice of deposition .............. 7
     IENERGIZER HOLDINGS, LIMITED, )
                                                                 10     EXHIBIT 2 Call log .......................... 35
     and FIRST CONTACT, LLC a/k/a )
     IQUOR HOLDINGS, INC.              )
                                                                 11     EXHIBIT 3 Excerpt manuals ................... 72
                                                                 12     EXHIBIT 4 Responses to Plaintiff's request .. 79
                                                                 13
                 ORAL DEPOSITION                                 14
      CORPORATE REPRESENTATIVE OF GC SERVICES LTD PARTNERSHIP
                  SHON SHERMAN
                                                                 15
                  June 6, 2018                                   16
                    VOLUME 1                                     17
         ORAL DEPOSITION OF SHON SHERMAN, produced as a          18
     witness at the instance of the Plaintiff and duly sworn,
                                                                 19
     was taken in the above-styled and numbered cause on
     June 6, 2018, from 9:59 a.m. to 12:24 p.m., before
                                                                 20
     Jill M. Vaughan, Certified Shorthand Reporter in and for    21
     the State of Texas, reported by computerized stenotype      22
     machine at the offices of Stratos Legal Services,           23
     4295 San Felipe, Suite 125, Houston, Texas, pursuant to
                                                                 24
     the Federal Rules of Civil Procedure and the provisions
     stated on the record or attached hereto.                    25

                                                        Page 2                                                      Page 4
 1              APPEARANCES                                       1                  SHON SHERMAN
 2
     FOR THE PLAINTIFF:
                                                                  2    having been first duly sworn, testified as follows:
 3                                                                3                EXAMINATION
        Mr. Yitzchak Zelman                                       4   BY MR. ZELMAN:
 4      MARCUS & ZELMAN, LLC
        1500 Allaire Avenue                                       5      Q. Good morning, can you please state your name
 5      Suite 101                                                 6   for the record.
        Ocean, New Jersey 07712
 6      845-367-7146                                              7      A. Shon Sherman.
        yzelman@marcuszelman.com                                  8      Q. And you're testifying here today on behalf
 7
 8   FOR THE DEFENDANT GC SERVICES:                               9   of GC Services?
 9     Ms. Margaret Meier                                        10      A. Yes.
       THE RUDNICKI FIRM
10     6305 Waterford Blvd.
                                                                 11      Q. What is your role with GC Services?
       Suite 325                                                 12      A. I'm compliance manager and legal counsel.
11     Oklahoma City, KO 73118                                   13      Q. And how long have you been doing that for?
       405-342-4995
12     margie@rudnickifirm.com                                   14      A. I've been in my current role for about a
13                                                               15   year and a half.
14   FOR THE DEFENDANT CREDIT ONE BANK, N.A.,(Telephonically):
15     Mr. Alex Wade                                             16      Q. And what were you doing before that?
       CARLSON & MESSER LLP                                      17      A. I was previously compliance adviser.
16     5901 W. Century Boulevard
       Suite 1200
                                                                 18      Q. As compliance manager and legal counsel can
17     Los Angeles, California 90045                             19   you describe your legal -- I mean, not your legal --
       (310) 242-2200
18     wadea@cmtlaw.com
                                                                 20   your duties and responsibilities?
19                                                               21      A. Yes, I am responsible for the day-to-day
20                                                               22   oversight of the compliance and law department. I
21
22                                                               23   manage the department staff. I'm also responsible for
23                                                               24   providing guidance to our operations division
24
25                                                               25   regarding legal compliance and regulatory matters. We


                                                   Stratos Legal Services
                                                        800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 3 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                              2 (Pages 5 to 8)
                                                Page 5                                                       Page 7
 1   handle complaints and lawsuits.                           1      Q. Okay.
 2      Q. In any part of your day-to-day role, do you         2      A. And then I also spoke with one of the
 3   work with the dialing system used by GC Services?         3   employees in the IT department who oversees Aspect.
 4      A. Do you mean do I actually use the dialer?           4      Q. And who was that employee?
 5      Q. Sure.                                               5      A. That is Craig Simpson.
 6      A. No.                                                 6      Q. How do you spell Craig, C-r-a-i-g?
 7      Q. Do you interact with it at all?                     7      A. Yes.
 8      A. No.                                                 8      Q. And Simpson is "p" in the middle there?
 9      Q. Have you ever used it?                              9      A. Yes. In addition I reviewed the notice of
10      A. No.                                                10   deposition, I reviewed call detail reports and then,
11      Q. Okay. Do you know how it works?                    11   of course, I met with counsel.
12      A. Yes.                                               12      Q. Okay.
13      Q. Okay. And when you say you know how it             13      A. Oh, and I also did take a gander at the
14   works, what's that based off of?                         14   manuals.
15      A. Interactions with our operations division          15      Q. Okay. Anything else?
16   and our IT department. It is necessary for me in my      16      A. I believe that was everything.
17   role in working on lawsuits and complaints and           17      Q. Did you look at the discovery responses
18   standard operating procedures that I understand how      18   served by GC Services in this matter?
19   our various systems function.                            19      A. I did not because those were not outlined as
20      Q. So are you saying that your understanding of       20   potential categories for this deposition.
21   the dialing systems is based upon what people from IT    21      Q. Okay. So you said you reviewed the
22   or operations tell you?                                  22   deposition notice. Let's mark that as Exhibit A --
23      A. Correct.                                           23   we'll use Exhibit 1.
24      Q. Now, you're an attorney, right?                    24             (Exhibit 1 marked.)
25      A. Yes.                                               25          MR. ZELMAN: Alex, I'm just handing the


                                                Page 6                                                       Page 8
 1       Q. And you have an attorney here. So the              1   witness the deposition notice for today's deposition.
 2   question I have for you is it's going to be a little      2       Q. (By Mr. Zelman) So if you take a look at
 3   tricky, but I want to know what you did to prepare for    3   the deposition notice, you'll see a number of
 4   today's deposition and it shouldn't involve any           4   categories and separately numbered paragraphs. If
 5   conversations you had with your counsel or I guess any    5   you can just take a look through those categories
 6   conversations that you as counsel had with                6   and let me know if you're prepared to testify about
 7   GC Services. That's why it's a little tricky.             7   the information sought in those categories?
 8          MS. MEIRER: I think are you asking what did        8       A. I am.
 9   she review?                                               9       Q. Okay.
10       Q. (By Mr. Zelman) What did you do to prepare        10          MS. MEIRER: I would only interject subject
11   for today's deposition?                                  11   to responses and objections we provided, she's
12       A. So I understand where you're going with the       12   prepared.
13   privileged conversations with other people with          13          MR. ZELMAN: Certainly.
14   GC Services -- within GC Services.                       14       Q. (By Mr. Zelman) Do you know what today's
15       Q. Yeah.                                             15   case is about?
16       A. We're not claiming privilege on those             16       A. Yes.
17   conversations that I had with other employees at         17       Q. In your own words, what is it?
18   GC Services to prepare for this because I was -- I was   18       A. This is a TCPA case. In this situation the
19   doing that in my role as the corporate representative    19   plaintiff is a minor. An allegation in the case says
20   and not legal counsel.                                   20   that we called a cell phone number belonging to the
21       Q. Perfect.                                          21   minor using an auto dialer without consent.
22       A. Okay.                                             22       Q. The phone number that we're talking about
23       Q. Okay. So who did you speak to?                    23   here ends in 9847. Is that your understanding?
24       A. Okay. So I spoke to the management group          24       A. Yes.
25   that oversees the Credit One Bank program.               25       Q. Great. So we're just going to call it the


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 4 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                                3 (Pages 9 to 12)
                                                Page 9                                                         Page 11
 1   9847 number for today's deposition. Is that all           1        Q. All right. And how long did you have this
 2   right?                                                    2    account for on behalf of Credit One Bank?
 3       A. Yes.                                               3           MS. MEIRER: Object to the form. This
 4       Q. Did GC Services call the 9847 number?              4    account, or do you mean how long were they calling
 5       A. Yes.                                               5    this number?
 6       Q. Do you know how many times they called that        6        Q. (By Mr. Zelman) Well, you were calling
 7   number?                                                   7    this number because Credit One assigned the account
 8       A. According to our records we placed 48 calls        8    to you to collect, right?
 9   to that phone number.                                     9        A. Correct.
10       Q. And what records are you referring to when        10        Q. Did they give you the phone number to call?
11   you say that?                                            11        A. Yes.
12       A. There's a document referred to as the call        12        Q. Did you guys skip trace it, or did you get
13   detail report.                                           13    it from Credit One Bank directly?
14       Q. Okay. And that's something maintained by          14        A. We obtained the number directly from
15   GC Services in the course of their business?             15    Credit One.
16       A. Yes.                                              16        Q. And how long? Meaning did they give this
17       Q. So based upon everything you have in front        17    account to you for a specific amount of time?
18   of you, you believe that the most accurate count of      18           MS. MEIRER: I'm going object to form. I
19   calls made by GC Services to the 9847 number on behalf   19    think it's outside the scope of the notice, but you
20   of Credit One Bank is 48, right?                         20    can answer if you know.
21          MS. MEIRER: Object to form.                       21        A. I can answer the question to the best of my
22       A. Yes.                                              22    ability.
23       Q. (By Mr. Zelman) If Credit One Bank told us        23        Q. (By Mr. Zelman) Sure.
24   that GC Services made 42 calls on their behalf, that     24        A. Based on the records that we have, that
25   would not be accurate according to you, right?           25    would only be the call detail report and the call


                                              Page 10                                                          Page 12
 1      A. Not according to the records that I have            1   detail report indicates that we were calling on this
 2   reviewed.                                                 2   account from March 18th of 2017 to March 26th of 2017.
 3      Q. Okay. So why were you calling the 9847              3      Q. So that's about a week, right, is that what
 4   number?                                                   4   you're saying?
 5      A. We were attempting to contact the account           5         MS. MEIRER: I'm going to object.
 6   holder with which that phone number was associated in     6   Mischaracterizes the testimony. Go ahead.
 7   order to discuss the Credit One account belonging to      7      A. About 12 days, I'm bad at math.
 8   that account holder.                                      8      Q. (By Mr. Zelman) March 18th to March 26 is
 9      Q. What was the account holder's name that you         9   that what you said?
10   were trying to reach?                                    10     A. Yes.
11      A. I will be happy to provide you with                11     Q. So it's like eight days, I think.
12   initials, but under the FDCPA since that account         12     A. Okay.
13   holder is not a party to this lawsuit, I feel it would   13     Q. Okay. So why so short?
14   inappropriate for me to divulge the name of that         14      A. That would be purely speculation on my part
15   account holder.                                          15   as to why that particular account was closed out and
16      Q. Okay.                                              16   removed from our system.
17      A. That would be third-party -- a third-party         17      Q. I mean, typically does GC Services have an
18   disclosure. So we will go with DV, if that's okay        18   account for longer than eight days?
19   with you.                                                19         MS. MEIRER: I'm going to object. It's
20      Q. Sure. Did you ever make contact with DV at         20   outside the scope of the notice. There's too many
21   that phone number?                                       21   variables. Go ahead.
22      A. No.                                                22       A. I would not testify as to what is typical.
23      Q. Did you ever make contact with anybody at          23   Is it possible to have an account for eight days, does
24   that phone number?                                       24   that happen, yes. We also have accounts for 30 days,
25      A. No.                                                25   15 days.


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 5 of 25
                                                   Shon Sherman
                                                   June 6, 2018
                                                                                             4 (Pages 13 to 16)
                                              Page 13                                                           Page 15
 1      Q. (By Mr. Zelman) Is 15 or 30 days a set             1   you guys and now it's like 120 days late, are you
 2   period that's typically an account would be assigned     2   still collecting on that?
 3   for?                                                     3           MS. MEIRER: Object to form. It's been
 4          MS. MEIRER: Same objections.                      4   asked and answered. That's incomplete hypothetical,
 5      A. There are many variables that determine the        5   too many variables. I think it's also outside the
 6   amount of time that an account is placed with            6   scope of the notice, but go ahead and answer if you
 7   GC Services for collection.                              7   can.
 8      Q. (By Mr. Zelman) Sure. So let's -- just to          8       A. So the work that we do for Credit One is
 9   clarify, I'm just talking about Credit One, not          9   what is called first-party work where we perform
10   collections placed by any other creditor?               10   collection activity in the name of Credit One and this
11      A. I understand.                                     11   is done on early out delinquencies. When you start
12      Q. When Credit One assigns an account to go to       12   getting into longer term delinquency periods, there is
13   GC Services for collection, what are the typical        13   a different collection methodology used and we do not
14   amount of time that account is with GC Services?        14   handle those.
15          MS. MEIRER: Same objections.                     15       Q. (By Mr. Zelman) So you're talking about
16      A. As I stated before, that is dependent on          16   third-party collections, right?
17   different variables, such as did we make contact with   17       A. Yes.
18   the consumer, are we working towards an active          18       Q. And you don't to third-party collections for
19   arrangement with the consumer, was there some sort of   19   Credit One, right?
20   a dispute or complaint made on an account, was a        20       A. No.
21   lawsuit filed on an account, those type of things       21       Q. Right. And I understand that so my question
22   impact the length of time that an account would be      22   is if you have an account that you're collecting on
23   placed with GC Services.                                23   for Credit One; and it's between 30 and 60 days late,
24      Q. (By Mr. Zelman) Now, if none of those             24   do you keep it for long enough that it's 120 days late
25   things happened, how -- is there's -- what's the        25   or at some point it goes back?


                                              Page 14                                                           Page 16
 1   typical that you would have the account for?             1         MS. MEIRER: Object to form. It's outside
 2          MS. MEIRER: Same objections. It's outside         2   the scope of the notice, and an incomplete
 3   the scope of the notice. It's an incomplete              3   hypothetical, too many variables and it's asked and
 4   hypothetical, too many variables. And it's asked and     4   answered. You can answer one more time.
 5   answered.                                                5      A. I feel like you're asking me to testify as
 6      A. As I said before, there is no, quote,              6   to what Credit One does with an account when it gets
 7   unquote, typical time frame. It's contingent upon the    7   beyond that 60-day delinquency period. I'm a GC
 8   variables that I outlined previously.                    8   Services representative, so I cannot answer questions
 9      Q. Sure. Are you familiar with GC Services'           9   regarding what Credit One does with an account outside
10   work on behalf of Credit One?                           10   the scope of the collection activity that we perform
11      A. Yes.                                              11   on accounts for them.
12      Q. Okay. Do you know what the typical account        12      Q. (By Mr. Zelman) Sure. So you're saying
13   parameters are for them to send the account to          13   that you guys don't send back an account, Credit One
14   GC Services?                                            14   decides when to pull back an account?
15      A. Do you mean the amount of delinquency?            15      A. Yes.
16      Q. Yes.                                              16         MS. MEIRER: Objection, mischaracterizes
17      A. These would be early out delinquency              17   testimony. Go ahead.
18   accounts. So 30 days maybe 60 days.                     18      A. Credit One makes a determination about when
19      Q. So, you're not getting five-day lates,            19   they assign an account to us for collection.
20   right?                                                  20   Credit One makes the determination about when
21      A. I do not believe so, right.                       21   GC Services will no longer be assigned an account for
22      Q. You're getting accounts that are between 30       22   collection.
23   and 60 days late?                                       23      Q. (By Mr. Zelman) If, for example, you're
24      A. Yes.                                              24   calling someone on behalf of Credit One and that
25      Q. And then if an account becomes, like, with        25   someone tells you you have a wrong number, are you


                                          Stratos Legal Services
                                               800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 6 of 25
                                                            Shon Sherman
                                                            June 6, 2018
                                                                                                   5 (Pages 17 to 20)
                                                       Page 17                                                      Page 19
 1   going to send that account back to Credit One?                 1      you have on the account, either way you're not going
 2            MS. MEIRER: Objection, it's incomplete                2      to call that account any more, correct?
 3   hypothetical, too many variables. I think it's                 3          A. Yes, that is correct.
 4   outside the scope of the notice, but you can answer.           4          Q. And in that situation do you typically see
 5      A. As I previously explained, we do not send                5      that Credit One Bank will pull the account back, or do
 6   back accounts. Credit One makes a determination about          6      they typically leave that with GC Services?
 7   when an account will no longer be assigned to                  7             MS. MEIRER: I'm going to object as
 8   GC Services for collection.                                    8      incomplete hypothetical. I believe she's already
 9     Q. (By Mr. Zelman) Okay. And do you know if                  9      answered it, but go ahead.
10   it's typical that if GC Services says, "Hey, we               10          A. I think again I'm going to have to answer
11   called this number, they said stop calling," does             11      your question in a roundabout way.
12   Credit One typically pull back the accounts at that           12          Q. (By Mr. Zelman) I prefer you didn't.
13   point?                                                        13          A. So there is no -- on first-party collections
14            MS. MEIRER: Same objections.                         14      it didn't function like third-party collections. So
15      A. I can explain to you how we handle such                 15      accounts are not placed with us and housed in our
16   requests, but again I cannot testify today regarding          16      collection system and in our inventory. On
17   what Credit One does with an account or why Credit One        17      first-party collections with Credit One we receive
18   makes any decisions regarding how an account can be           18      files on a daily basis where we are asked to attempt
19   handled.                                                      19      to collect on those accounts. So it is not as easy as
20     Q. (By Mr. Zelman) I'm not asking about what                20      saying do you see the accounts being closed in your
21   Credit One is thinking when they do something. What           21      system because the accounts are not ever really in
22   I'm asking is in your experience on the GC Services           22      possession of GC Services. We receive them in that
23   side, is that something you've typically seen?                23      daily data file.
24            MS. MEIRER: Wait. Just a second, what is             24          Q. Okay. So you're saying that if an account
25   the question? Can you repeat it?                              25      is in your data file on Monday, it may not be there


                                                       Page 18                                                      Page 20
 1       Q. (By Mr. Zelman) Sure. What I'm asking is                1   Tuesday; but it might be back on Wednesday?
 2   do you typically see that after a do not call                  2       A. That is correct.
 3   request is received that that account gets pulled              3       Q. Okay. And at all the times the accounts are
 4   from GC Services back to Credit One?                           4   stored in Credit One's system?
 5          MS. MEIRER: I'm going to object as an                   5       A. That is correct.
 6   incomplete hypothetical. Go ahead and answer it.               6       Q. So you call that first-party work, right,
 7       A. I feel like the best way to help you                    7   first-party collections?
 8   understand the process is to explain to you the                8       A. Yes.
 9   different types of do not call requests that we                9       Q. And whose idea was it to do first-party
10   receive and how those are handled. If we have contact         10   work? Is that something GC Services said we're going
11   with the consumer on an account and the consumer              11   to do, or did Credit One hire you to do first-party
12   indicates that they do not wish to have any more              12   collections?
13   communication with us, the account would be noted as          13          MS. MEIRER: I'm going to object that is
14   such and those phone numbers would be, for lack of a          14   outside the scope of notice; but if you know, you can
15   better word, removed from the account so that no more         15   answer. If you don't know, you don't know.
16   calls could be placed on that account.                        16       A. First party work has been a part of the
17             If a third-party indicates that we                  17   GC Services business model for many, many years. So
18   have reached a wrong number or they ask to not call           18   that decision would have happened long ago.
19   them any more, we would remove that number from an            19       Q. (By Mr. Zelman) Just to clarify what I'm
20   account; but if there are other phone numbers on the          20   asking, what I'm asking specifically is when you
21   account, there would be no reason to stop calling             21   call a Credit One debtor do you identify yourself as
22   those other phone numbers.                                    22   GC Services or as Credit One?
23       Q. Okay. That's helpful. So I'm referring to              23       A. We identify that we are calling from
24   a situation where either they tell you don't call me          24   Credit One.
25   any more or wrong number and that's the only number           25       Q. Do you mention the name GC Services at all?


                                                  Stratos Legal Services
                                                       800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 7 of 25
                                                   Shon Sherman
                                                   June 6, 2018
                                                                                             6 (Pages 21 to 24)
                                              Page 21                                                          Page 23
 1      A. We do not.                                          1   is a little better, but you can answer if you know.
 2      Q. Okay. Is that something you can do or are           2       A. I'm going to have to -- because that
 3   you required by Credit One to identify as Credit One?     3   question is outside the scope of the notice, I did not
 4      A. We are required pursuant to our agreement           4   speak with operations to get a refresher on exactly
 5   with Credit One to conduct business as first-party        5   how payments are taken, but I can tell you that all
 6   collections in the name of Credit One.                    6   work that we do on behalf of Credit One is documented
 7      Q. Okay. Now, when you call someone and they           7   in the system, Credit One's system. So if a consumer
 8   don't answer, do you know what phone number they would    8   calls in to make a payment, that information should be
 9   see on their phone?                                       9   documented in Credit One's system?
10      A. Yes.                                               10       Q. (By Mr. Zelman) So are you saying that
11      Q. What is that?                                      11   you're working with Credit One's own collection
12          MS. MEIRER: Can I just object to be the           12   software when working on behalf of Credit One?
13   scope. For this particular case?                         13       A. Yes.
14          MR. ZELMAN: Sure.                                 14       Q. Do you know what software that is?
15      A. I actually have the three phone numbers that       15       A. It's called the CASH system.
16   were out pulsed when we were attempting to contact the   16       Q. That's C-A-S-H, right?
17   account holder --                                        17       A. Yes.
18      Q. I'll take them.                                    18       Q. I think they also have CAS system, C-A-S.
19      A. -- in this case.                                   19   Do you guys have that as well?
20             The first phone number is                      20       A. It is my understanding that we do not have
21   201-285-8331, the second phone number is                 21   access to the CAS system. So if we needed information
22   201-354-1241 and the third phone number is               22   that was maintained in that system, we would have to
23   201-354-1242.                                            23   call Credit One and get the information from them.
24      Q. Now, if I was to call those phone numbers,         24       Q. So what's the difference between the two
25   who's going to answer the phone?                         25   systems?


                                              Page 22                                                          Page 24
 1         MS. MEIRER: I'm going to object. It's               1         MS. MEIRER: I'm going to object that it's
 2   outside the scope of the notice, but you can answer if    2   outside the scope of the notice.
 3   you know.                                                 3      A. You are going to have to talk to a
 4       A. A representative from GC Services on behalf        4   Credit One representative regarding their collection
 5   of Credit One.                                            5   system. In particular the CAS system they do have or
 6       Q. (By Mr. Zelman) So are they going to               6   have access to.
 7   introduce themselves as a representative for Credit       7      Q. (By Mr. Zelman) Okay. But to the best of
 8   One Bank or a representative of GC Services?              8   your understanding when you get a payment from a
 9       A. They will answer the call as representative        9   Credit One debtor, do you guys input that directly
10   of Credit One.                                           10   into the CASH system?
11       Q. Okay. And now, if I want to make a payment        11          MS. MEIRER: I'm going to object that
12   on my account because that's why you're calling me, I    12   mischaracterizes prior testimony. It's outside the
13   assume, and I offer to give my bank account              13   scope of the notice, but you can answer if you know.
14   information, are you guys going to take that payment     14       A. My answer is the same as it was before.
15   and then hand it off to Credit One; or how does that     15   Because that question is outside the scope of the
16   work?                                                    16   deposition notice, I did not specifically speak to our
17         MS. MEIRER: I'm going to object to the             17   operations division about how payments were processed.
18   form.                                                    18   We spoke in general terms regarding how collection
19         THE WITNESS: Also outside the scope of the         19   activity is recorded, and it is my understanding that
20   notice.                                                  20   all collection activity be recorded in the cash
21         MS. MEIRER: I was just going to add that.          21   system.
22   You got to it. Do you mean for a Credit One?             22       Q. (By Mr. Zelman) When you say collection
23         MR. ZELMAN: For a Credit One account, yes.         23   activity, do you include collection calls in that
24         MS. MEIRER: Okay. Same objections. I               24   category?
25   believe it's outside the scope of notice and the form    25     A. Yes.


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 8 of 25
                                                              Shon Sherman
                                                              June 6, 2018
                                                                                                  7 (Pages 25 to 28)
                                                        Page 25                                                    Page 27
 1      Q. So let's say on a given day you made four                  1       A. If the call was placed using the predictive
 2   calls on behalf of Credit One to a phone number.                 2   mode of Aspect, the system will recognize that an
 3   Would you input that directly into the CASH system?              3   answering machine picked up and the call will be
 4      A. Yes.                                                       4   terminated with no message being left. If a call is
 5      Q. Okay. Is there a separate, like, report at                 5   made in the preview mode, the account representative
 6   the end of the day that you guys make to Credit One              6   may choose to leave the message.
 7   telling them all the activities you made on all these            7       Q. (By Mr. Zelman) Is that something the
 8   accounts; or there's no separate report, it's all real           8   account representative is going to leave personally,
 9   time right into the CASH system?                                 9   or is it a prerecorded message?
10         MS. MEIRER: I'm going to object, compound                 10           MS. MEIRER: I'm going to object. It's
11   question. Which question do you want her to answer?             11   outside the scope of the notice except for the
12         MR. ZELMAN: I was trying to make it clear,                12   prerecorded message part. Go ahead.
13   but we do it separately.                                        13       A. We do not leave prerecorded messages. So
14      Q. (By Mr. Zelman) Is there a separate report                14   any messages left would be left by a live person.
15   other than the activity input into the CASH system?             15       Q. (By Mr. Zelman) Okay. So you just made
16      A. I am honestly not aware if there is a                     16   the distinction there between calls made by the
17   separate report that we submit to Credit One on a               17   predictive mode and calls made by the preview mode.
18   daily basis. My knowledge is that everything is                 18   Do you understand what mode was used to make the
19   documented within the CASH system and that is how our           19   calls in this case?
20   work is conveyed to the client.                                 20       A. I cannot tell you with absolute certainty
21     Q. So to the best of your understanding what                  21   which mode was used to place these calls. I can tell
22   you guys see in this CASH system is the same thing as           22   you that we used both preview and predictive mode to
23   Credit One sees in this CASH system?                            23   make calls on behalf of Credit One.
24      A. I am not --                                               24       Q. Is there anything in your records that will
25        MS. MEIRER: I'm going to object that it's                  25   tell you which mode you used?


                                                        Page 26                                                    Page 28
 1   outside the scope of notice and it requires her to               1      A. No.
 2   speak on behalf of another entity; but go ahead, you             2      Q. Nothing in the dialer records or under the
 3   can answer if you know.                                          3   Aspect records?
 4       A. I am not able to testify as to what a                     4      A. I asked specifically this question to my IT
 5   Credit One employee sees in this CASH system.                    5   of point contact yesterday, and his response to me was
 6       Q. (By Mr. Zelman) Do you guys record your                   6   that there is no way to know for sure which mode was
 7   calls made on behalf of Credit One Bank?                         7   used to place these calls.
 8       A. Yes.                                                      8      Q. Just to clarify, both preview and predictive
 9       Q. All of them?                                              9   modes are on the same dialer system?
10       A. Yes.                                                     10          MS. MEIRER: Object to the form. You mean
11       Q. How long do you keep those recordings for?               11   for the Aspect.
12       A. Four years.                                              12      Q. (By Mr. Zelman) For Aspect.
13       Q. Okay. Is that whether or not contact was                 13      A. Correct. We use Aspect in both the
14   made?                                                           14   predictive and preview mode.
15       A. When you say contact, do you mean actual --              15      Q. I think we got a little ahead of ourselves.
16   an actual conversations with a human; or when you say           16   So just to back track for one second. What dialing
17   contact, are you referring to an answering machine?             17   system was used to call my client's phone number?
18       Q. Human.                                                   18      A. Aspect.
19       A. Then the answer is yes.                                  19      Q. Do you know what version?
20       Q. Okay. If contact is made with an answering               20      A. We were using Aspect 6.7 up until March 20th
21   machine, do you leave a message?                                21   of 2017, at which point we upgraded to Aspect 7.3
22       A. No. Well --                                              22   beginning March 21st, 2017.
23          MS. MEIRER: I'm going to object. It's                    23      Q. Did you guys ever use the Aspect 7.2?
24   outside of the scope of the notice, but you can answer          24          MS. MEIRER: Object to form. For this case?
25   if you know.                                                    25          MR. ZELMAN: Ever.


                                                    Stratos Legal Services
                                                         800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 9 of 25
                                                   Shon Sherman
                                                   June 6, 2018
                                                                                           8 (Pages 29 to 32)
                                              Page 29                                                       Page 31
 1          MS. MEIRER: Object to form. And it's               1       A. Copperas Cove. That is C-o-p-p-e-r-a-s,
 2   outside of the scope of what we were prepared to speak    2   separate word Cove, C-o-v-e, Texas.
 3   about today subject to our objections.                    3       Q. And then there's another location in
 4       A. Not to my knowledge.                               4   Knoxville, is that Tennessee?
 5       Q. (By Mr. Zelman) Okay. I mean, the only             5       A. Yes.
 6   reason I'm asking is because we got manuals for the       6       Q. Do you know the location these calls were
 7   6.7, the 7.2 and the 7.3 from Credit One in this          7   made out of?
 8   case. So you don't think you guys used the 7.2,           8          MS. MEIRER: Objection. It's outside the
 9   right?                                                    9   scope of the notice. Go ahead and answer if you know.
10       A. The explanation that has been provided to me      10       A. Honestly I do not know which office was
11   from our IT group was that we upgraded from 6.7 to       11   working this particular account at this time.
12   7.3.                                                     12       Q. (By Mr. Zelman) Okay. So you're saying
13       Q. Okay. Now, you said that calls were made in       13   either Tina Brown or whoever managed the Knoxville
14   both preview and predictive mode in the Aspect dialer,   14   location or the Credit One program at the Knoxville
15   right?                                                   15   location would have decided whether to use preview
16       A. Yes.                                              16   or predictive mode on any given day?
17       Q. Do you know what would determine which mode       17       A. Correct.
18   is going to be used?                                     18       Q. What about any of the other modes in the
19          MS. MEIRER: Object to form. As it relates         19   Aspect systems, are any of those used?
20   to this case?                                            20       A. No.
21       Q. (By Mr. Zelman) As it relates to this             21       Q. So I believe there is a blaster mode. Is
22   case.                                                    22   that ever used?
23       A. Decisions on the methodology used to contact      23       A. No.
24   accounts is a business strategy decision made by the     24       Q. What about the manual mode, is that ever
25   manager overseeing the program. So in this case the      25   used?


                                              Page 30                                                       Page 32
 1   Credit One management.                                    1       A. No.
 2      Q. So you're saying Credit One decides whether         2       Q. So we spoke quickly about recordings. I
 3   or not you use predictive mode or preview mode?           3   just want to hit my last questions on that topic which
 4      A. My apologizes. When I say Credit One                4   is if you talk to a live person, you record it and you
 5   management, I was referring to our management,            5   keep it for four years, you don't leave voice message
 6   GC Services operational management who oversee the        6   if you get a voicemail machine. So do you record all
 7   Credit One program.                                       7   calls? Meaning do you record a call that just rings
 8      Q. Is there an individual or is that more than         8   and no one answer and then hangs up?
 9   one person?                                               9          MS. MEIRER: Objection, mischaracterizes
10      A. On a day-to-day basis it is typically one          10   prior testimony. Go ahead.
11   person over each office.                                 11       A. Okay. As Margie stated that is bit of a
12      Q. What do you mean over each office?                 12   mischaracterization of my prior testimony.
13      A. Credit One accounts are worked out of two          13       Q. (By Mr. Zelman) I'm not trying to
14   offices. So the manager for each of those offices        14   mischaracterize. Tell me what I missed.
15   would make that determination on a day-to-day basis.     15       A. So when a call is placed in predictive mode,
16      Q. Okay. Who are the managers?                        16   the system will recognize if an answering machine
17      A. Tina --                                            17   picks up or if there is a ring, no answer, the call
18          MS. MEIRER: Okay. This is outside the             18   will be terminated at that time and no call recording
19   scope of the notice. You can answer if you know.         19   will be made. If we make contact with a person, the
20      A. Tina Brown is the manager over the office in       20   system will then record the call. If a call is made
21   Copperas Cove. At this moment I am unable to recall      21   in preview mode, if there is a ring, no answer, there
22   the name of the young woman who is the manager over      22   will not be a call recorded. If an answering machine
23   the Knoxville Credit One program.                        23   picks up or if we have a conversation with a live
24      Q. (By Mr. Zelman) What was first location            24   person, a call recording will be made.
25   you said?                                                25       Q. Okay. So you're saying that the recording


                                          Stratos Legal Services
                                               800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 10 of 25
                                                           Shon Sherman
                                                           June 6, 2018
                                                                                                  9 (Pages 33 to 36)
                                                        Page 33                                                       Page 35
  1   only starts rolling once a human voice is detected on        1      Q. I don't think it's quite speculation. Let's
  2   the other side, right?                                       2   take a look at the call report that you're referring
  3          MS. MEIRER: Objection. It mischaracterizes            3   to. Let's mark that as Exhibit 2.
  4   prior testimony. I think it's outside the scope of           4             (Exhibit 2 marked.)
  5   the notice, but you can answer if you know.                  5         MR. ZELMAN: Alex, this is Bates stamped
  6       A. I have never had it explained to me in those          6   GCS-LEMOS0001.
  7   terms. For example, if as I stated in preview mode,          7      Q. (By Mr. Zelman) Is this the call report
  8   it will record an answering machine outgoing message.        8   you said you reviewed?
  9   So to say that a system would only record a live human       9      A. Yes.
 10   is not entirely accurate.                                   10      Q. All right. So where do you see anything
 11       Q. (By Mr. Zelman) Understood. So if you                11   about answering machine detected?
 12   called a phone number in preview mode and it                12       A. That does not appear to be on this version
 13   detected an answering machine, there would be a             13   of the report.
 14   recording of that call, right?                              14       Q. So you were looking at a different version
 15       A. Yes.                                                 15   of it?
 16          MS. MEIRER: Same objections. It's outside            16      A. If I may, we obtain call detail reports
 17   of the scope of the notice and outside of what we were      17   through two methods. When the law department staff is
 18   prepared to talk to today, but go ahead.                    18   preparing a file, they typically reach out to our
 19       A. Based on my understanding, that is correct.          19   operations management and ask them to provide a call
 20       Q. (By Mr. Zelman) Do you have any recordings           20   detail report. When myself or one of the other
 21   in this case?                                               21   attorneys needs a call detail report we're typically
 22       A. No.                                                  22   asking IT directly. I have noticed that those reports
 23       Q. So to the best of your understanding, does           23   on indication may contain additional fields. So it
 24   that mean that calls were either not placed in preview      24   appears that though the report that was provided to
 25   mode or if they were placed in preview mode, you did        25   you was one of the versions of the reports that we


                                                        Page 34                                                       Page 36
  1   not reach a voicemail?                                       1   have in our file.
  2         MS. MEIRER: Object, it calls for                       2       Q. So based upon your understanding, this would
  3   speculation.                                                 3   be the operations report?
  4      A. I can tell you that the call detail report             4       A. I honestly am not able to tell you at this
  5   that I reviewed in preparation for my deposition today       5   time which one comes from which group. I can tell you
  6   provides a call disposition and all of the call              6   that the information regarding the call dates, the
  7   dispositions on the call detail report for this              7   start date, the account number, the dialed number are
  8   account indicated no answer or that an answering             8   all the same. These other fields don't have any
  9   machine picked up.                                           9   relevancy to me. So I don't pay any attention to
 10     Q. (By Mr. Zelman) But there was no                       10   them, but it's just like any other report. They can
 11   recording, right?                                           11   run it with different parameters. So it appears as
 12      A. That is correct.                                      12   though the version you have did not include this call
 13      Q. So if there is an answering machine picked            13   disposition parameters, but it's an accurate report
 14   up and no recording, would that indicate to you that a      14   regarding the number of calls made and the dates and
 15   predictive mode was used in that case?                      15   times for the calls that were placed.
 16         MS. MEIRER: I'm going to object. It calls             16       Q. Okay. So I don't know if this is going to
 17   for speculation. It's outside the scope of the              17   give us the answers we're looking for, but I'm just
 18   notice. It's also asked and answered. Go ahead.             18   going back to my earlier line of questioning then?
 19      A. As I explained previously there is no way to          19       A. Okay.
 20   know with certainty whether predictive or preview mode      20       Q. Which was -- and I don't think this is
 21   was used to place a call. So at this moment you are         21   speculation. One, we've established that the only
 22   speculating -- asking me to speculate based on the          22   time you'd have a recording in predictive mode is if
 23   information in the call detail report and lack of call      23   you make contact with a live human. Then we've
 24   recordings that is what occurred. I am not prepared         24   established that you will have a recording in preview
 25   to speculate.                                               25   mode if you either connect with a live human or detect


                                                  Stratos Legal Services
                                                       800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 11 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                         10 (Pages 37 to 40)
                                               Page 37                                                      Page 39
  1   an answering machine. Now, in this case you testified     1   object it's outside the scope of the notice. You can
  2   that there are no recordings. And so my question is       2   answer if you know.
  3   simply that if there are no recordings and you've said    3       A. Typically it would be in minutes and
  4   that there are some dispositions that said you have       4   seconds.
  5   reached an answering machine, would that indicate to      5       Q. (By Mr. Zelman) So it's all zero in that
  6   you that those calls were not made by preview mode and    6   category except for at the top where I see 3. Is
  7   they were made via predictive mode?                       7   that what you see?
  8          MS. MEIRER: I'm just going to object. It           8       A. Yes.
  9   mischaracterizes her prior testimony. I'm not trying      9       Q. So to the best of your understanding was
 10   to get in your way, but I'm trying to help understand.   10   there a three-minute conversation on June 28, 2017?
 11   I think you're a little off with the preview mode and    11       A. No.
 12   when a recording is made. I don't believe she said       12       Q. So what's that 3 means?
 13   it's every time an answering machine picks up.           13          MS. MEIRER: I'm going to object. It's
 14       Q. (By Mr. Zelman) I'm trying to be very             14   outside the scope. You can answer if you know.
 15   specific. I got two lawyers on that side of the          15       A. As you will see, there is no information in
 16   table, but if you want to tell me where I'm              16   this account number field and you see this ANI --
 17   missing --                                               17   let's see here, my apologies. This is very different
 18          MS. MEIRER: I'm not trying to get in your         18   from looking at an Excel spreadsheet on my desktop.
 19   way, but I'm trying to help you understand what she      19              So here's what I am taking away from
 20   said.                                                    20   looking at this report, but I would have to go back
 21          MR. ZELMAN: Sure.                                 21   and verify. You see how it has a user ID number,
 22       A. I think what Margie was getting at is that        22   that would indicate to me that an actual
 23   it is not accurate to say that every time an answering   23   representative either placed the call or received a
 24   machine is detected in preview mode a call recording     24   call. This would not be -- which based on my
 25   would be made. Our system is set so that if a call is    25   knowledge of the fact that it was either preview or


                                               Page 38                                                      Page 40
  1   on the line for a set period of time, then a recording    1   predictive would indicate this was probably an
  2   will pick up. So if an answering machine picks up and     2   inbound call. Now, I'm guessing this is going to be
  3   the representative makes the decision to not leave a      3   3 seconds. So it looks like we received an inbound
  4   voice message and terminates the call before that time    4   call and the person terminated the call after we
  5   period, there will be no recording.                       5   provided a greeting. So somebody answered the phone
  6      Q. (By Mr. Zelman) So if a call is made in             6   and said, "You've reached Credit One," and then the
  7   preview mode, answering machine is detected but then      7   person on the other line terminated the call and
  8   the customer service agent hangs up, that won't be        8   because it was only 3 seconds long, we don't have a
  9   recorded?                                                 9   recording for that.
 10      A. Prior to I believe it's six seconds. So if         10       Q. (By Mr. Zelman) Sure. So on the left side
 11   the voice message starts, but then the account           11   I see a call start date and call end date. Do you
 12   representative terminates the call before the            12   see that?
 13   expiration of six seconds, you're not going to have a    13       A. Yes.
 14   call recording.                                          14       Q. All right. So call start date is the date
 15      Q. Okay. So going back to this call report            15   and time the call started?
 16   that you have in front of you.                           16       A. Okay.
 17      A. Okay.                                              17       Q. Down to the millisecond it looks like.
 18      Q. On the far right where you see talk time,          18       A. Okay.
 19   does that mean anything to you?                          19       Q. Am I right?
 20      A. Yes.                                               20       A. 5:42:59, 5:44:52, yes.
 21      Q. What does that mean to you?                        21       Q. And then this call end date is the date and
 22      A. That would indicate the length of time that        22   time the call ended?
 23   a call was connected.                                    23       A. Yes.
 24      Q. Is that in minutes or seconds?                     24       Q. So that call that we were talking about
 25          MS. MEIRER: I think it is outside the --          25   where you think it was 3 seconds, it looks like it


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 12 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                          11 (Pages 41 to 44)
                                               Page 41                                                       Page 43
  1   started at 6:36:30 and then ended at 6:37:38 seconds.     1   mode, there would be an Agent ID or User ID, right?
  2   Do you see that?                                          2       A. Yes.
  3       A. My apologies, I was looking at the wrong           3       Q. And to the best of your understanding, is
  4   row. Yes.                                                 4   Aspect 6.7 a predictive dialer?
  5       Q. So would that call have lasted a minute?           5          MS. MEIRER: Objection, for calls for a
  6          MS. MEIRER: I'm going to object. It's              6   legal conclusion and incomplete hypothetical.
  7   outside of the scope of the notice and it calls for       7       A. I will not provide a legal conclusion. I
  8   speculation. You can answer if you know.                  8   can tell you that we use Aspect in the predictive
  9       A. I believe that the date here speaks for            9   mode.
 10   itself. I can tell you that we do not have any call      10       Q. Okay. Do you know what a predictive dialer
 11   recordings for this account.                             11   is?
 12       Q. (By Mr. Zelman) So even though your               12       A. Yes.
 13   records reflect that there may be a minute long call     13       Q. In your own words what is a predictive
 14   at that date and time, you don't have a recording of     14   dialer?
 15   that call, right?                                        15       A. A predictive dialer is a tool that is used
 16       A. That is correct.                                  16   to build a list of phone numbers based on the
 17       Q. On the back to the far right where I see          17   parameters determined by the person overseeing the
 18   "Agent ID," is that Agent Disposition ID? Third          18   collection activity, which allows us to create a
 19   column from right-hand.                                  19   strategy to make calls that hopefully will lead to
 20       A. Right. We typically look to the User ID to        20   positive outcomes, meaning we would be able to
 21   see what agent was taking part in that call.             21   successfully reach an account holder.
 22       Q. Okay. Now, if calls are made in preview           22       Q. Okay. Now, you mentioned an overseeing
 23   mode, would there be an agent listed there?              23   person. Is that like the dialer manager?
 24       A. I believe so.                                     24       A. That would be the manager that I described
 25       Q. If calls were made in predictive mode, would      25   earlier, such as Tina Brown.


                                               Page 42                                                       Page 44
  1   there be an agent listed there?                           1       Q. Okay. So are you saying that the two
  2       A. No.                                                2   different locations with the two different managers
  3       Q. So would it just list "NUL" instead of an          3   might have different numbers that you're calling for
  4   agent?                                                    4   different strategy?
  5       A. Yes. In addition if an inbound call was            5           MS. MEIRER: Object, that's outside of the
  6   received, the Agent ID who received the call would        6   scope of notice. You can answer if you know.
  7   appear in that User ID field.                             7       A. Yes.
  8       Q. But you don't see any Agent ID for the 48          8           MR. ZELMAN: Okay. So I don't know if this
  9   outgoing calls, right?                                    9   is a good time to take a quick break. We've been
 10       A. No.                                               10   going for a little over an hour.
 11       Q. Does that indicate to you that the                11                 (Recess taken)
 12   predictive mode was used to make these calls?            12       Q. (By Mr. Zelman) So the reason I wanted to
 13          MS. MEIRER: I'm going to object that it's         13   take a break there is because I want to talk a
 14   outside the scope of the notice, calls for               14   little about a dialer. The last thing you said is
 15   speculation, asked and answered.                         15   that the predictive dialer is a tool that is used to
 16          MR. ZELMAN: I never asked that.                   16   build a list of phone numbers based on parameters
 17       A. In a roundabout way. As I stated before,          17   built in by the overseeing person. So I guess my
 18   when I spoke to our IT representatives and I asked him   18   question is -- for example, Tina, the manager of the
 19   is there any way for me to know for certain whether a    19   Texas location, does she decide what numbers are
 20   call was placed in predictive mode or preview mode,      20   going to be called that day?
 21   his response to me was no. So I cannot sit here today    21       A. Yes.
 22   and tell you the answer to that question is anything     22       Q. How does she do that?
 23   different than my understanding, which is no.            23       A. I'm going to start from the beginning. As I
 24       Q. (By Mr. Zelman) But it is your                    24   mentioned previously, every day we receive a file from
 25   understanding that if a call was made in preview         25   Credit One. That file is run through software where


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 13 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                          12 (Pages 45 to 48)
                                               Page 45                                                       Page 47
  1   it parses the accounts out into what I call buckets.      1       A. It's my understanding that the data gets
  2   These buckets can be based on the state of residence      2   processed through software and that is where the
  3   for the consumer, the length of delinquency for the       3   accounts are placed into buckets and that is where the
  4   consumer, variables of that nature. At that point the     4   manager starts choosing the parameters.
  5   manager will make a strategy decision about which         5       Q. Okay.
  6   buckets she wants the staff to work that day and which    6       A. At that point -- I'm trying to think of the
  7   phone numbers within those accounts she wants called.     7   best way to explain this, let me back up. The file
  8   So she may make a determination that on Monday she        8   comes in, the accounts are placed into buckets,
  9   wants to call all consumers who are 30 days late, and     9   they're run through the software, at which point
 10   she wants to place calls to their home numbers and       10   that's when they get into Aspect and that is where the
 11   their cell phone numbers. And so the system would        11   manager starts setting the parameters based on the
 12   then create a list of numbers based on that criteria     12   buckets.
 13   determined by the manager.                               13       Q. I don't want to cut you off. The software,
 14       Q. Is that it?                                       14   is that Aspect or a different software?
 15       A. I'm not sure how far you want me to go on         15       A. It is a different software.
 16   this particular question.                                16       Q. Do you know the name of it?
 17       Q. Keep going.                                       17       A. I do not.
 18       A. At that point the calling list would be           18       Q. Okay. So it's run through this other
 19   generated and Aspect -- I'm trying to think the best     19   software --
 20   way to describe this. At that point the manager would    20       A. Uh-huh.
 21   run the Aspect program and calls would start being       21       Q. -- and then it's put into Aspect?
 22   placed.                                                  22       A. Yes.
 23       Q. So just I think we made a little leap there       23       Q. And then the calling list is generated in
 24   that I don't necessarily connect. You said the system    24   that software or in Aspect?
 25   would create a list of numbers and then she runs the     25       A. In Aspect.


                                               Page 46                                                       Page 48
  1   Aspect software. How does it get into the Aspect          1      Q. Now you said the file comes over every day
  2   system?                                                   2   from Credit One, right?
  3          MS. MEIRER: I'm going to object to form.           3      A. Yes.
  4   Depending on what mode you're asking about, I don't       4      Q. What time do calls start?
  5   know what you're asking.                                  5          MS. MEIRER: Object to form.
  6      Q. (By Mr. Zelman) Is there a difference on            6      A. That is a variable question.
  7   the mode?                                                 7      Q. (By Mr. Zelman) Okay. Does it -- well,
  8      A. I am talking about predictive mode because          8   what time does work start at GC Services?
  9   that is what we were talking about prior to our break.    9          MS. MEIRER: Object to form. Which
 10      Q. Sure. And just to clarify because there's          10   location?
 11   different dialers in this case, we're talking about      11      A. That is also a variable question.
 12   the 6.7 or 7.3 or both?                                  12      Q. (By Mr. Zelman) Sure. When working on
 13      A. Both.                                              13   Credit One files, you are either working out of the
 14      Q. So in the predictive mode of the systems,          14   Texas location or the Tennessee location, correct?
 15   she is creating this list of numbers, and is the list    15      A. Yes.
 16   of numbers being generated in the system itself, in      16      Q. All right. Which one starts work first?
 17   Aspect itself?                                           17          MS. MEIRER: Object that it's outside the
 18      A. Yes. So the data is run through software,          18   scope of the notice, but you can answer if you know.
 19   and it gets loaded into Aspect through that software.    19      A. I think I know what you're trying to
 20      Q. Right. So every day a file is received from        20   determine. So I'm going to answer that.
 21   Credit One, right, and that comes in a data file of      21      Q. Okay.
 22   some sort or another?                                    22      A. We place calls on any given account based on
 23      A. Yes.                                               23   the permissible calling times provided in the FDCPA
 24      Q. And then that file gets loaded into Aspect         24   for the consumer's location. So account
 25   right away?                                              25   representatives may show up to work at 7:00 a.m. in


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 14 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                         13 (Pages 49 to 52)
                                               Page 49                                                      Page 51
  1   Central time. They would not be placing calls to any      1   understanding when customer service representatives
  2   consumers who live in a part of the country where it      2   show up to their jobs here at GC Services to start
  3   is also 7:00 a.m.                                         3   talking to Credit One debtors, Ms. Brown is not
  4       Q. I understand that. I guess my question is:         4   still creating campaigns or buckets at that time,
  5   Tennessee and Texas, I just checked they're both an       5   right?
  6   hour behind the East Coast, right?                        6           MS. MEIRER: Object to form. Outside the
  7          MS. MEIRER: I mean, obviously it's outside         7   scope of notice. Calls for speculation. You can
  8   the scope of the notice. You can answer if you know.      8   answer if you know.
  9       A. Texas is in the Central time zone.                 9       A. The extent of my conversations with our
 10   Knoxville is in the Eastern time zone.                   10   operations management regarding this process did not
 11       Q. (By Mr. Zelman) I just googled Tennessee,         11   go into that type of detail.
 12   it gave me that Knoxville is different. I guess the      12       Q. (By Mr. Zelman) So you don't know?
 13   state is different?                                      13       A. No.
 14       A. It's a long one.                                  14       Q. Do you know approximately what time
 15       Q. I got you. So the question I have does work       15   Ms. Brown loads the call list into Aspect?
 16   start in Knoxville and in Texas at the same time, or     16           MS. MEIRER: Same objections. It's outside
 17   do people first show up in the Knoxville location and    17   the scope of the notice and object to the form.
 18   an hour later they start showing up at the Texas         18       A. No.
 19   location?                                                19       Q. (By Mr. Zelman) Do you believe she does
 20          MS. MEIRER: Object to form. It's outside          20   this in the morning of that calls are going to be
 21   the scope of notice. You can answer if you know.         21   made, or do you think she does this the night
 22       A. I cannot tell you what time the business          22   before?
 23   hours are for each of those locations.                   23           MS. MEIRER: Same objections.
 24       Q. (By Mr. Zelman) Okay. Now obviously you           24       A. I believe that process occurs in the
 25   can call people in New York hours before you can         25   morning.


                                               Page 50                                                      Page 52
  1   call people in California, right?                         1       Q. (By Mr. Zelman) Okay. And throughout the
  2       A. Yes.                                               2   day, the Aspect system is making calls based off of
  3       Q. Do you know what time the earliest call            3   this list, right?
  4   GC Services will place is? Is it 7:00 in the morning,     4           MS. MEIRER: Object to form. Go ahead.
  5   9:00?                                                     5       A. Yes.
  6          MS. MEIRER: Object to form. Outside the            6       Q. (By Mr. Zelman) At the end of the workday,
  7   scope of the notice. I believe she's already              7   what happens to that list? Is it deleted, is it
  8   testified to this. Go ahead.                              8   purged from the system, is it stored in the system?
  9       A. We actually do not place calls at                  9           MS. MEIRER: Object to the form. Which
 10   7:00 o'clock in the morning. As I stated previously,     10   list? The one created by the manager, the data file
 11   we only place calls within the allowable calling times   11   from Credit One?
 12   per the FDCPA. That time frame is 8:00 a.m. to           12           MR. ZELMAN: The one created by the manager.
 13   9:00 p.m., wherever that consumer is located.            13           MS. MEIRER: Okay.
 14       Q. (By Mr. Zelman) Okay. So all I'm trying           14       A. I believe that we have a record of which
 15   to really get to is what time approximately does the     15   parameters were used, and we have a record of which
 16   file come over from Credit One on a daily basis?         16   phone numbers were called. I don't know if Aspect
 17       A. I do not know.                                    17   maintains it in the form in which you're asking, a
 18       Q. It would have to be prior to the start of         18   record.
 19   the workday, right?                                      19       Q. (By Mr. Zelman) It's not really what I'm
 20          MS. MEIRER: Object to the form.                   20   asking. I'm more asking that the list is created
 21       A. It would be entirely in the realm of              21   and loaded into Aspect in the morning; and then
 22   possibility for Tina Brown to show up in the office at   22   calls are made out off that list throughout the day,
 23   7:00 in the morning and the file to come over from       23   right?
 24   Credit One at a later time.                              24           MS. MEIRER: Object, mischaracterizes prior
 25       Q. (By Mr. Zelman) To the best of your               25   testimony, but go ahead.


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 15 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                          14 (Pages 53 to 56)
                                               Page 53                                                       Page 55
  1       A. The list itself of the accounts and the            1   scope of the notice. You can answer if you know.
  2   numbers that we're going to call is created within the    2      A. Not right off the top of my head.
  3   Aspect platform.                                          3      Q. Do you know if it's the HCI version.
  4       Q. (By Mr. Zelman) Okay. And that list is             4         MS. MEIRER: She just answered she doesn't
  5   created in the Aspect platform and it's stored in         5   know. Same objection.
  6   the Aspect platform during the course of the day?         6      A. I know that we do use the HCI mode of
  7          MS. MEIRER: Object to the form. Outside            7   LiveVox. I've never heard it called the HCI version
  8   the scope of the notice. You can answer if you know.      8   of LiveVox.
  9       A. When you say -- maybe I'm having a hard time       9      Q. (By Mr. Zelman) Fair enough. I think I
 10   with the word "stored." The numbers are coming from      10   made that up.
 11   that list created in Aspect, but I don't know if there   11      A. I appreciate your honesty.
 12   is actually a report or a document that shows the,       12      Q. Now, the reason why I ask is because Live
 13   quote, unquote, list. We would have a record of the      13   Vox has that version HCI human contact initiate or
 14   parameters used, and we would have a record of the       14   something?
 15   actual phone numbers called. I don't know if we have     15      A. Human call interphase.
 16   the ability to generate a, quote, unquote, list.         16      Q. I believe Aspect has something called AIC,
 17       Q. (By Mr. Zelman) I'm not asking for that.          17   which is agent initiated contact. Do you guys use
 18   I think you're mistaking what I'm asking. That's         18   agent initiated contact in relation to the Aspect
 19   what I'm trying to clarify. All I'm asking is            19   software?
 20   during the course of the day itself, let's say --        20         MS. MEIRER: Object to the form. You mean
 21   what's today, Wednesday. So you guys are still           21   for Credit One in this case?
 22   using Aspect today?                                      22         MR. ZELMAN: Ever.
 23       A. Correct.                                          23         MS. MEIRER: I'm going object to object
 24       Q. Okay. Yesterday I would --                        24   again to form and that it's outside the scope of the
 25          MS. MEIRER: Wait, what was your last              25   notice and its outside of our responses and objections


                                               Page 54                                                       Page 56
  1   question?                                                 1   to what we're prepared to talk about today, but you
  2      Q. (By Mr. Zelman) Are you guys still using            2   can answer if you know.
  3   Aspect today?                                             3       A. I do not know if that mode of Aspect is used
  4      A. Actually --                                         4   on any of our client programs.
  5          MS. MEIRER: We need to -- I'm only                 5       Q. (By Mr. Zelman) Do you know if it's used
  6   interjecting because I don't think she -- I think she     6   in relation to Credit One at all?
  7   got a little confused on that question.                   7           MS. MEIRER: Same objection.
  8      A. I did. The answer to that question is               8       A. I know that we only used predictive and
  9   actually no.                                              9   preview modes.
 10      Q. (By Mr. Zelman) So you guys are no longer          10       Q. (By Mr. Zelman) So going back to my
 11   using Aspect?                                            11   question, which I started working on this
 12      A. Not on Credit One.                                 12   hypothetical and then completely abandoned it
 13      Q. Why not?                                           13   because you said you no longer use Aspect which
 14      A. The operations division decided to move to a       14   threw me for a loop. When did you stop using
 15   new platform that had more, quote, unquote, bells and    15   Aspect?
 16   whistles and better business productivity.               16           MS. MEIRER: Object, it's outside of the
 17      Q. Do you know which platform they moved to?          17   scope of notice, but go ahead and answer.
 18          MS. MEIRER: I'm going to object. That is          18       A. We switched to LiveVox on March 1st of 2018.
 19   outside the scope of notice. You can answer if you       19       Q. (By Mr. Zelman) Okay. So I'm going to
 20   know.                                                    20   change the hypothetical for it to now make sense.
 21      A. I do.                                              21   It's a cold day in January 2018. Ms. Brown comes to
 22      Q. (By Mr. Zelman) Which one?                         22   work, you know, takes the file from Credit One. A
 23      A. LiveVox.                                           23   list is generated in the Aspect software and numbers
 24      Q. Do you know which version?                         24   are called from that list throughout the workday.
 25          MS. MEIRER: Same objection. Outside the           25   At the end of the workday, does she delete those


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 16 of 25
                                                             Shon Sherman
                                                             June 6, 2018
                                                                                                15 (Pages 57 to 60)
                                                         Page 57                                                    Page 59
  1   numbers from the Aspect system?                                1   notice. Go ahead and answer, if you know.
  2          MS. MEIRER: I'm going to object to the                  2      A. I think for a lack of a better description,
  3   form. It's too many variables. It's incomplete                 3   that would be a fair way to explain what is happening.
  4   hypothetical, outside the scope of the notice. Calls           4      Q. (By Mr. Zelman) About how many customer
  5   for speculation. I believe it's asked and answered.            5   service representatives does GC Services have for
  6   And also cold day in January in Texas?                         6   Credit One accounts?
  7          THE WITNESS: It happens. Okay. It happens               7          MS. MEIRER: Object to form. In what time
  8   by our standards, fine, 55 for us.                             8   period?
  9          MS. MEIRER: Anyway go ahead and answer if               9      Q. (By Mr. Zelman) I guess I should back up
 10   you know.                                                     10   for a second. When customers service
 11       A. I'm trying to come up with the best way to             11   representatives are working Credit One accounts, are
 12   explain what happens. At any point during the day the         12   they also working on accounts for other creditors,
 13   manager can determine or decide to terminate that call        13   or are they just devoted to Credit One?
 14   list and say we are not going to look at these                14          MS. MEIRER: Object to form. It's outside
 15   accounts any more. We're going to change course and           15   the scope of notice. You can answer if you know.
 16   look at a different set of accounts and a different           16      A. Our representatives would be strictly
 17   group of phone numbers that we would like to call.            17   designated to perform collection activity on behalf of
 18   From a technological standpoint, I don't know                 18   Credit One.
 19   internally in Aspect what Aspect does with those phone        19      Q. (By Mr. Zelman) Great. So during this
 20   numbers. I just know that we are able to terminate            20   time period which we're talking about in this case,
 21   calls from continuing on any given list.                      21   which I believe is an eight-day period of
 22       Q. (By Mr. Zelman) Okay. Until those calls                22   March 2017, about how many customer service
 23   are terminated -- until that list is terminated,              23   representatives were working on Credit One accounts?
 24   numbers are being called from that list, right?               24          MS. MEIRER: I'm going to object. It's
 25          MS. MEIRER: Object. That's outside the                 25   outside the scope of notice. You can answer if you


                                                         Page 58                                                    Page 60
  1   scope of the notice to form, and I think it                    1   know.
  2   mischaracterizes prior testimony, but go ahead.                2      A. Because that concept was outside the scope
  3      A. In part, yes. Another part of the                        3   of the notice, I'm not able to tell you with any
  4   determination made by the manager is how many times            4   degree of certainty how many employees we would have
  5   any given phone number type will be called. So once            5   had working during that time frame.
  6   we have called a phone number the designated amount of         6      Q. (By Mr. Zelman) Do you have the ability to
  7   times, that phone number will not be called again.             7   approximate?
  8      Q. (By Mr. Zelman) But the phone number is                  8      A. It would --
  9   still on the list, it just won't be called any more,           9         MS. MEIRER: Object, it calls for
 10   right? The system will skip it?                               10   speculation.
 11         MS. MEIRER: Object to the form. Same                    11      A. -- literally be a guess.
 12   objection as before. I think it's outside the scope           12      Q. (By Mr. Zelman) More than 50?
 13   of the notice, mischaracterizes her testimony. You            13        MS. MEIRER: Same objections.
 14   can answer if you know.                                       14      A. I don't know.
 15      A. That is not a level of detail that I am able            15      Q. (By Mr. Zelman) So can you walk me through
 16   to provide to you at this time.                               16   a day in the life of a customer service
 17      Q. (By Mr. Zelman) I'm really just focused on              17   representative working on Credit One accounts back
 18   what happens during the workday. During the workday           18   in March 2017 when they come to work. How do they
 19   while calls are being made and people are answering           19   start working, how do they make calls or take calls?
 20   calls and whatnot, this list of numbers is stored in          20   How does that all work?
 21   the Aspect software, correct?                                 21      A. So the customer service representative would
 22         MS. MEIRER: Object to --                                22   come into work. They would need to log-in to the CASH
 23      Q. (By Mr. Zelman) At least for the workday.               23   system, then they would need to log-in to the Aspect
 24         MS. MEIRER: Object to form. Calls for                   24   system and then they would begin handling calls based
 25   legal conclusion. It's outside the scope of the               25   on whatever strategy management had chosen for that


                                                     Stratos Legal Services
                                                          800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 17 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                          16 (Pages 61 to 64)
                                               Page 61                                                       Page 63
  1   day.                                                      1          MS. MEIRER: I'm going to object, it
  2       Q. Okay. So let's focus on -- we said calls           2   mischaracterizes testimony.
  3   can be made in one of two ways; predictive or preview.    3       Q. (By Mr. Zelman) You're shaking your head,
  4   So let's focus on predictive. If calls were being         4   so what am I missing?
  5   made in predictive that day, how does that customer       5       A. The buckets are used as the bottom level
  6   service representative take their first call?             6   parameters. So the manager would say I'm going to
  7       A. So calls begin being placed. Once we make          7   work Bucket No. 2 today, whatever criteria Bucket No.
  8   contact with a consumer, calls would be assigned to an    8   2 is. Bucket No. 2 would then go through the process
  9   account representative. There would be a screen that      9   of the manager saying, okay, in Bucket No.2 I want to
 10   would pop up on their computer that would provide        10   call all numbers or on all accounts that meet these
 11   information related to that account holder so that the   11   different sets of criteria that I'm selecting for
 12   account representative would be able to assist that      12   today, and from that then a list would be created.
 13   consumer.                                                13       Q. Sure. So what I'm trying to drill down to
 14       Q. So you said that calls would be placed and        14   is a bucket might be created with some characteristics
 15   then assigned once contact is made. So are you saying    15   such as, you know, I want to call everyone who is 15
 16   there is no customer service representative assigned     16   to 30 days late over a certain amount on the
 17   to the call before contact is made?                      17   East Coast. Does that sound about right?
 18       A. Correct.                                          18          MS. MEIRER: Object, mischaracterizes prior
 19       Q. So who is making the calls then?                  19   testimony. Go ahead.
 20          MS. MEIRER: Object to the form.                   20       A. It's my understanding that the bucket would
 21       A. The calls are being made from Aspect from         21   be broader, higher level sorting of accounts.
 22   that list that was created by the manager that           22       Q. (By Mr. Zelman) Okay. So leave out the
 23   morning.                                                 23   East Coast. It would be everyone who is 15 to 30
 24       Q. (By Mr. Zelman) Sure. So the manager              24   days late --
 25   creates the list in the morning, and who decides         25       A. And stop there.


                                               Page 62                                                       Page 64
  1   what number is being called first?                        1      Q. Stop there. And then the system itself
  2          MS. MEIRER: I'm going to object to the             2   won't call California numbers before it's 9:00 o'clock
  3   form. I believe it's asked and answered. Go ahead.        3   in California, but it might call New York number
  4       A. So the system would go down the list as it         4   because it's 9:00 o'clock there, right?
  5   was created based on the parameters that had been         5         MS. MEIRER: Object to form. Go ahead.
  6   chosen that morning.                                      6      A. That is part of the process, yes.
  7       Q. (By Mr. Zelman) Okay. So would it call             7      Q. (By Mr. Zelman) So my question is: If you
  8   the first number on that list, and then it would          8   have a group of numbers in this same bucket, right,
  9   call the next number on the list?                         9   they all meet the same exact criteria, you got 20
 10       A. Yes.                                              10   accounts that are all 15 to 30 days late and all
 11       Q. In that order?                                    11   over a certain amount and all in the East Coast, do
 12       A. Yes.                                              12   you know how those numbers are sorted or those
 13       Q. Do you know what the order is?                    13   accounts are sorted in that little subgroup?
 14       A. I believe that order would be dependent on        14         MS. MEIRER: I'm going object to form. It's
 15   the different parameters that were used to create the    15   incomplete hypothetical. It's outside the scope of
 16   list.                                                    16   the notice, but you can answer if you know.
 17       Q. Do you know if -- well, let me back up. You       17      A. I do not know.
 18   said that there are different buckets, right, for        18      Q. (By Mr. Zelman) Who would know that?
 19   delinquency and state and such different                 19         MS. MEIRER: Same objections.
 20   characteristics and then those buckets all form a        20      A. My first step would be to ask our IT
 21   list. Right?                                             21   department if they are able to provide that
 22       A. (Witness shakes head side to side.)               22   information.
 23       Q. I'm not using your exact words, but the           23      Q. (By Mr. Zelman) Who specifically in the IT
 24   point is you have buckets that tell you these are the    24   department would you talk to?
 25   groups that we're going to work on today?                25      A. I would not --


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 18 of 25
                                                   Shon Sherman
                                                   June 6, 2018
                                                                                         17 (Pages 65 to 68)
                                              Page 65                                                       Page 67
  1          MS. MEIRER: Same objections. Go ahead.            1   representative would do next, or are you asking me
  2       A. I would not direct that question to a             2   what happens with the account next?
  3   specific person. We have a distribution list for our     3      Q. (By Mr. Zelman) What would the account
  4   different groups within IT. So I would send that         4   representative do next?
  5   question to the IT dialer group and they would           5      A. They would take the next call.
  6   determine who would be the best person to answer that    6      Q. Okay. How does the system know that account
  7   question.                                                7   representative is ready to take another call?
  8       Q. (By Mr. Zelman) So there is a dialer              8          MS. MEIRER: Object to form. Outside the
  9   manager for Aspect at GC Services?                       9   scope of notice of what we're prepared to talk about
 10       A. There is not someone with a title of dialer      10   today; but you can answer, if you know.
 11   manager for Aspect.                                     11      A. I don't know if the system -- I'm trying to
 12       Q. Is there someone with that role?                 12   think of how to answer this. The system will
 13          MS. MEIRER: I'm going to object. It's            13   recognize -- let me back up. The account
 14   outside the scope of the notice. Go ahead and answer    14   representative logs into Aspect in the morning, and
 15   if you know.                                            15   part of the process of them logging into Aspect is
 16       A. There is a person who is the manager of the      16   they then enter the phone number that's associated
 17   group that is the dialer group.                         17   with the phone on their desk. So Aspect has the
 18       Q. (By Mr. Zelman) Is that Craig Simpson?           18   ability to interact with the phone to understand if
 19       A. No.                                              19   that line is currently in use.
 20       Q. Who is that?                                     20      Q. (By Mr. Zelman) So while that line is in
 21          MS. MEIRER: The same objection. Outside          21   use, will Aspect send another call to that agent?
 22   the scope of the notice. Go ahead.                      22          MS. MEIRER: Object to form. Same
 23       A. That is Debra Cominsky.                          23   objections as prior question. Go ahead.
 24       Q. (By Mr. Zelman) Does she work -- what            24      A. The only time -- actually that's -- the
 25   location does she work at?                              25   answer is no. If we happen to get someone on the line


                                              Page 66                                                       Page 68
  1           MS. MEIRER: Same objections.                     1   and there are no available representatives, the system
  2       A. She is in our Houston office.                     2   would hold the call until a representative became
  3       Q. (By Mr. Zelman) Is that the one on                3   available and then it would pass the call to the next
  4   Gulfton?                                                 4   available representative.
  5       A. Yes.                                              5       Q. (By Mr. Zelman) So you're saying the
  6       Q. And what is her title?                            6   system is making calls and then if more people
  7           MS. MEIRER: Same objections.                     7   answer the calls then they have available agents,
  8       A. I do not know her exact title. I just know        8   they're going to have to wait on hold?
  9   that she is the head of that group.                      9       A. That is possible. However we use our
 10       Q. (By Mr. Zelman) Okay. So let's get back          10   experience and knowledge to attempt to set the
 11   to the day in the life we were doing here. So we        11   parameters and the pace to prevent that from ever
 12   said the customer service representative gets           12   happening.
 13   assigned, after contact is made, then they talk to      13       Q. Does it happen?
 14   the customer. Whatever happened on that call            14       A. It can happen, and Credit One holds us
 15   happens, and then what?                                 15   accountable for those types of situations.
 16           MS. MEIRER: I'm going to object to form.        16       Q. How do they hold you accountable?
 17   It's incomplete hypothetical. Go ahead.                 17          MS. MEIRER: Object to the form. It's
 18       A. The -- whatever happened on the call would       18   outside of scope of the notice, but go ahead.
 19   be documented in the collection system.                 19       A. That is the call abandonment rate and they
 20       Q. (By Mr. Zelman) Okay. That's in CASH,            20   tell us what an allowable parameters would be for that
 21   right?                                                  21   to occur, which is a very, very low number and that
 22       A. Yes.                                             22   call abandonment rate is part of the measurement of
 23       Q. And then what happens?                           23   our performance.
 24           ATTORNEY5: Object to the form. Go ahead.        24       Q. (By Mr. Zelman) Do you know what the call
 25       A. Are you asking what the account                  25   abandonment rate is?


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 19 of 25
                                                             Shon Sherman
                                                             June 6, 2018
                                                                                                  18 (Pages 69 to 72)
                                                        Page 69                                                     Page 71
  1       A. No.                                                     1      wanted to call and launch the call.
  2       Q. It's two numbers I'm asking about. One is               2          Q. (By Mr. Zelman) Now, let's just talk about
  3   do you know what the allowable call abandonment rate           3      that really briefly for a second. In preview mode
  4   is, and do you know what the effective call                    4      does the account representative select the account
  5   abandonment rate is?                                           5      that's going to be called next or does the system
  6          MS. MEIRER: Object to the form.                         6      pop up on their screen what account is next?
  7       A. I actually looked at the required --                    7          A. The system would provide an account.
  8   required call abandonment rate yesterday and I think           8          Q. Okay.
  9   it was no more than 5 percent, but I'm not 100 percent         9          A. Present an account to the representative.
 10   certain. I do not know what our actual call                   10          Q. And the point is to give the account
 11   abandonment rate is.                                          11      representative a moment to look over the account
 12       Q. Is that 5 percent of the calls you make                12      before speaking to someone?
 13   cannot result in abandoned calls?                             13          A. That is a --
 14       A. Yes.                                                   14             MS. MEIRER: Object to form. Go ahead.
 15       Q. Do you know approximately how many calls are           15          A. That would be a fair assessment. It would
 16   made on behalf of Credit One? And for a time                  16      give the account representative an opportunity to
 17   reference people we'll just use March of 2017.                17      familiarize themselves with an account.
 18       A. No.                                                    18          Q. (By Mr. Zelman) And then at that point,
 19       Q. Do you know how many are made in the current           19      does the system place the call automatically or does
 20   time period?                                                  20      the customer service representative have to actively
 21          MS. MEIRER: Object that it's outside the               21      click something in order for the call to be placed?
 22   scope of the notice. You can answer if you know.              22             MS. MEIRER: We're still talking about
 23       A. No.                                                    23      preview mode, right?
 24       Q. (By Mr. Zelman) Do you know how many calls             24          Q. (By Mr. Zelman) Preview mode.
 25   are made on typical daily basis on behalf of Credit           25          A. The account representative would have to


                                                        Page 70                                                     Page 72
  1   One Bank?                                                      1      actively select the number to be called.
  2         MS. MEIRER: Same objection. Outside the                  2                 (Exhibit 3 marked.)
  3   scope of notice and outside what we're prepared to             3          Q. (By Mr. Zelman) I'm going to hand you
  4   talk about per our responses and objections. Go                4      what's been Bates stamped as GCS-LEMOS 218. It's a
  5   ahead.                                                         5      composite exhibit. It's basically an excerpt from
  6      A. No. I would add that that would vary                     6      the manuals produced in this action.
  7   depending on the collection strategy for any given             7             MR. ZELMAN: And, Alex, I'll call out the
  8   day.                                                           8      Bates number as we're on them.
  9     Q. (By Mr. Zelman) I understand it can vary,                 9          Q. (By Mr. Zelman) If you need to take a
 10   things change. My question is simply: Do you have             10      moment to familiarize yourself with the document,
 11   a general idea about how many calls are made?                 11      feel free to do so. Let me know when you're ready.
 12         MS. MEIRER: Same objections.                            12          A. I'm ready.
 13      A. No.                                                     13             MR. WADE: Could I interject really quick?
 14      Q. (By Mr. Zelman) So when the customer                    14      I only have Bates -- I don't have the document that
 15   service representative is sitting at his desk or her          15      you're referring to. So I'll just, you know, refer to
 16   desk, is she physically dialing any phone numbers             16      the exhibits after the deposition.
 17   when these calls are being placed?                            17             MR. ZELMAN: Sure. I think these were
 18         MS. MEIRER: Object to the form, too many                18      provided to us via, like, an online file sharing
 19   variables. It's incomplete hypothetical. You can              19      website. So I don't know if they also sent you access
 20   answer if you know.                                           20      to that or not. I'm sure we can work that out
 21      A. If the calls are being made in predictive               21      afterwards.
 22   mode, the account representative would not be                 22             MR. WADE: Sure. Okay. I've got it.
 23   physically dialing the number. If the calls are being         23          Q. (By Mr. Zelman) So if you can take a look
 24   made in preview mode, the account representative would        24      at what you have in front of you, Bates No. 218
 25   go into an account and select the number that they            25      should be the first page, and this page appears to


                                                   Stratos Legal Services
                                                        800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 20 of 25
                                                     Shon Sherman
                                                     June 6, 2018
                                                                                               19 (Pages 73 to 76)
                                               Page 73                                                             Page 75
  1   talk about the different modes available in the 6.7       1   to get the step-by-step process on how calls are
  2   dialer system. Do you see that?                           2   made in the preview mode if the contention is that
  3       A. Yes.                                               3   calls were made using the preview mode?
  4       Q. So I see preview, which is at the very             4         MS. MEIRER: Is there a question? Do you
  5   bottom of the page. And it says: "The telephony           5   have a question?
  6   adapter communications server passes the call to the      6      Q. (By Mr. Zelman) Yes. The question is
  7   agent who has the opportunity to preview a call record    7   simply: Sitting here today do you know how calls
  8   and then dial the call. If you choose preview             8   are made in the preview mode? Does the system
  9   dialing, the timed preview option is enabled." Do you     9   automatically dial the number after the preview
 10   know what the timed preview option is?                   10   timeout period?
 11          MS. MEIRER: Object, it's outside the scope        11      A. I do not know the answer to that. I
 12   of the notice, but you can answer if you know.           12   previously explained to you my understanding of how we
 13       A. Yes.                                              13   utilize preview mode.
 14       Q. (By Mr. Zelman) What is that?                     14      Q. What's that understanding based off of?
 15       A. That is a tool in Aspect that allows us to        15         MS. MEIRER: Objection, asked and answered.
 16   have some level of control over the productivity of      16   Go ahead.
 17   our account representatives.                             17      A. My discussion with our operations management
 18       Q. And what does that mean?                          18   who oversee the Credit One program.
 19       A. It means that we are able to prevent an           19     Q. (By Mr. Zelman) Did you ask any of them
 20   account representative from sitting there and staring    20   the question that I'm asking you now?
 21   at an account for 30 minutes without performing any      21      A. No.
 22   work.                                                    22      Q. I asked you about blaster mode earlier, and
 23       Q. Sure. So according to this, the timed             23   you said it's not used, right?
 24   preview option sets the preview time out to a default    24      A. Yes.
 25   of 30 seconds. What happens after 30 seconds?            25      Q. What is blaster mode?


                                               Page 74                                                             Page 76
  1       A. I actually don't know. Let me rephrase             1          MS. MEIRER: Objection. It's outside the
  2   that. At this moment I cannot recall.                     2   scope of notice and objection, no foundation. She
  3       Q. Sure. If you turn the page, it says:               3   said they don't use it.
  4   "Enter the previewed timeout seconds. If the preview      4       A. Since we do not utilize that function of
  5   dialing mode and timed preview is selected, the amount    5   Aspect, I am not familiar with its use or
  6   of time that an automated call is previewed to an         6   capabilities.
  7   agent before being dialed. Timed previews can range       7       Q. (By Mr. Zelman) Do you know generally what
  8   from 1 to 600 seconds, the default is set at 1.5          8   it does?
  9   seconds." So is it your understanding that after the      9          MS. MEIRER: Same objections.
 10   time preview period, the system automatically dials      10       A. Not at all.
 11   the call?                                                11       Q. (By Mr. Zelman) What about precision mode,
 12          MS. MEIRER: I'm just going to object. It's        12   are you familiar with that one?
 13   outside the scope of notice and our responses and        13          MS. MEIRER: Same objections. It's outside
 14   objections we said we'd be prepared to talk about. Go    14   the scope of what we said we would be prepared to talk
 15   ahead and answer if you know.                            15   to today. She already testified that they don't use
 16       A. As Margie stated that is outside the scope        16   it, and she's not qualified to talk about it, but go
 17   of my discussions with operations regarding how they     17   ahead.
 18   use preview mode.                                        18       A. I do not.
 19       Q. (By Mr. Zelman) Sure. But it's not                19       Q. (By Mr. Zelman) If you turn to Bates stamp
 20   outside the scope of the notice, which is why I'm        20   821, it will be in there.
 21   trying to inquire into it. We stated that today          21       A. Okay.
 22   we're going to be talking about the name, make,          22       Q. This is a glossary. It has the term
 23   model and mode of how calls are made including the       23   "blaster dialing mode" towards the bottom there. Do
 24   day-to-day use of a system and the step-by-step          24   you see that?
 25   process on how calls are made. So I'm just trying        25       A. Yes.


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 21 of 25
                                                     Shon Sherman
                                                     June 6, 2018
                                                                                          20 (Pages 77 to 80)
                                               Page 77                                                       Page 79
  1       Q. And the glossary gives the definition of           1   that question. I don't think it's an appropriate
  2   blaster dialing mode. Sitting here today do you have      2   question to ask a corporate representative, and I'm
  3   any reason to believe that is not accurate?               3   not going to provide a personal opinion on that topic
  4          MS. MEIRER: Same objections. It's outside          4   and GC Services is not going to provide a personal
  5   the scope of notice and what we said we'd be prepared     5   opinion on that topic.
  6   to talk about today. She's already previously             6      Q. (By Mr. Zelman) All right. I'm going to
  7   disqualified herself by saying they do not use blaster    7   hand you what we'll mark as Exhibit 4.
  8   mode.                                                     8             (Exhibit 4 marked.)
  9          MR. ZELMAN: That's a capability of the             9          MR. ZELMAN: Alex, Exhibit 4 is defendant's
 10   dialer system that was used so that's why I'm asking.    10   responses to request for admissions.
 11          MS. MEIRER: I'm going to object to that           11          MR. WADE: I have those I think.
 12   counsel is now testifying, and my same objections        12          MR. ZELMAN: I sent them to you.
 13   apply. Go ahead and answer if you know.                  13      Q. (By Mr. Zelman) I believe you said you
 14       A. I'm sorry, can you please repeat the              14   didn't review these documents before today's
 15   question?                                                15   deposition, right?
 16       Q. (By Mr. Zelman) Sure. There's a                   16      A. That is correct.
 17   definition in front of you about what the blaster        17      Q. If you want to take a moment to review them
 18   mode is. Sitting here today do you have any reason       18   now, or we can just go through them.
 19   to believe that is inaccurate?                           19      A. I will review the topic as you bring them
 20          MS. MEIRER: Same objections. Answer if you        20   up, if that's okay.
 21   know.                                                    21      Q. Sure. Okay. So Request for Admission No. 1
 22       A. I am in no position to testify regarding a        22   asks: "Admit Credit One contracted with GC Services
 23   mode in Aspect that is not utilized by GC Services.      23   to dial the Phone No. 916-308-9847 during the time
 24       Q. (By Mr. Zelman) Okay. What about -- go to         24   period of July 18th, 2013, to the present." There's a
 25   Bates stamp 835, and there is a definition there of      25   series of objections and then: "Defendant admits only


                                               Page 78                                                       Page 80
  1   predictive dialing mode. Do you see that?                 1   that it called the phone number and denies the
  2       A. Yes.                                               2   remainder of the requests." Do you know why that was?
  3       Q. All right. Now that is a system that was           3           MS. MEIRER: It's outside -- object, it's
  4   used by GC Services to make calls on behalf of Credit     4   outside the scope of the notice for her to be prepared
  5   One Bank. So you read that definition, do you have        5   as discovery responses. It also calls for legal
  6   any reason to believe that is inaccurate?                 6   conclusion. You can answer if you know.
  7          MS. MEIRER: I'm just going to object.              7       A. I would say that stating that we were
  8   She's not a technological expert. It's outside what       8   calling the phone number from July 18, 2013, to
  9   we said we'd be prepared to talk about which is           9   present is an inaccurate statement based on the
 10   generally how the systems are used, but she can answer   10   records available to me. We were calling the phone
 11   if she knows.                                            11   number during the time frame that I provided earlier
 12       A. That definition appears to be correct.            12   which was March 8th, 2017, to March 26, 2017.
 13       Q. (By Mr. Zelman) Okay. Is Credit One               13           MS. MEIRER: I think you mean March 18th,
 14   indemnifying you from making these calls?                14   wasn't it?
 15          MS. MEIRER: I'm going to object. That's           15       A. Oh, March 18th, yes.
 16   outside the scope of the notice. It calls for a legal    16       Q. (By Mr. Zelman) All right. The Request
 17   conclusion and also it's not something that I believe    17   For Admission 2, I'm not going to read each
 18   is relevant on this case, but you can answer if you      18   question, but the question is: Do you know why this
 19   know.                                                    19   was denied?
 20       A. I do not know.                                    20           MS. MEIRER: Same objections. Outside the
 21       Q. (By Mr. Zelman) Do you believe they               21   scope of notice. She was not asked to be prepared to
 22   should?                                                  22   talk about this today, and it also calls for a legal
 23          MS. MEIRER: Same objections. Also calling         23   conclusion.
 24   for a legal conclusion.                                  24       A. We admitted that we called the number.
 25       A. I wouldn't even begin to know how to answer       25       Q. (By Mr. Zelman) Right. And the rest of


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 22 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                          21 (Pages 81 to 84)
                                               Page 81                                                       Page 83
  1   the request was denied, and I'm asking do you know        1   numbers that were the outgoing phone numbers. Where
  2   why.                                                      2   did you get those phone numbers from?
  3       A. I would --                                         3       A. I -- well, not me personally, a member of
  4          MS. MEIRER: Same objections. I believe her         4   our department reached out to IT, who then obtained
  5   prior answer applies. Go ahead.                           5   those numbers for us.
  6       A. My prior answer does apply. The time period        6       Q. Okay. Now, does Credit One ask you guys
  7   of July 18, 2013, to present is inaccurate based on my    7   what dialer you're using?
  8   knowledge and understanding for this account.             8       A. It is my understanding that Credit One
  9       Q. (By Mr. Zelman) Okay. Request for                  9   leaves it to GC Services to determine how to conduct
 10   Admission 3 asks: "Admit that GC Services used the       10   business.
 11   Aspect Unified IP 6.7 dialer to dial the phone           11       Q. Right, but my question was not that at all.
 12   number on behalf of Credit One Bank during that same     12   It's simply when GC Services decides how to conduct
 13   time period and defendant only admits that it called     13   business, does Credit One ask GC Services what dialer
 14   the phone number and denies the remainder of the         14   are you going to use to make these calls?
 15   requests. Now GC Services did use the Aspect 6.7         15       A. Those conversations may or may not have
 16   dialer to dial the 9847 number during the time           16   happened. I would not have been a part of those.
 17   period of July 18, 2013 to present, right?               17   Those would have occurred at the time that the
 18          MS. MEIRER: I'm going to object. Same             18   relationship was being developed.
 19   objections as before, and also misstates her prior       19       Q. Do you know when that was?
 20   testimony regarding when the 6.7 dialer was used and     20       A. I believe that we've had that relationship
 21   the time period of this account. It's outside the        21   with Credit One for 19 years. I don't know what year
 22   scope of the notice and calls for legal conclusion.      22   that comes out to be.
 23   Go ahead.                                                23       Q. So is it your understanding that when the
 24       A. Can you please repeat the question?               24   relationship was formed 19 years ago, approximately,
 25       Q. (By Mr. Zelman) Sure. Did GC Services use         25   that's when Credit One would have been told about what


                                               Page 82                                                       Page 84
  1   the Aspect Unified IP 6.7 dialer to dial the 9847         1   dialing system or equipment will be used to make the
  2   number on behalf of Credit One Bank at any point in       2   calls?
  3   time during the period of July 18, 2013, to the           3          MS. MEIRER: Objection to form,
  4   present?                                                  4   mischaracterizing prior testimony. I think what he's
  5          MS. MEIRER: Same objections. And it's also         5   getting at -- I'm trying to help you out here because
  6   a different question than what you asked before and       6   I think I know what you're trying to ask her. I think
  7   different than what is in the request for admission.      7   he wants to know does GC Services ever tell Credit One
  8      Q. (By Mr. Zelman) That's right. I'm not               8   what they're using? Is that what you're asking?
  9   reading that verbatim. This is my question to you.        9          MR. ZELMAN: Sure.
 10      A. Yes, I have already testified that Aspect          10          MS. MEIRER: In some manner do they check on
 11   6.7 was used.                                            11   you, do they -- I think that's what's he trying to get
 12      Q. And at any time between July 2013 and the          12   at. There seems to be a disconnect.
 13   present did GC Services use the predictive mode of the   13       A. I was taking your question to be directed at
 14   6.7 dialer to call the 9847 number?                      14   some sort of a formal discussion. Of course, Credit
 15          MS. MEIRER: Object to form. It's been             15   One knows what system we are using. I couldn't point
 16   asked and answered: It's also different than if          16   out specific conversations that occurred or we said to
 17   you're trying to refer to this same request for          17   Credit One we will be using Aspect.
 18   admission, which is unclear to me. It is different       18       Q. (By Mr. Zelman) Right. But at some point
 19   from what that says, go ahead.                           19   before you started using Aspect, Credit One would
 20      A. I would just again like to point out that I        20   have known about that?
 21   take issue with the time frame. I would say that we      21          MS. MEIRER: Object to the form.
 22   did utilize the predictive mode of Aspect when we        22       A. I have no way of knowing that as the
 23   placed calls to the 9847 number.                         23   relationship has existed for a very long time.
 24      Q. (By Mr. Zelman) Okay. Quick question, I            24       Q. (By Mr. Zelman) Let me ask you this: You
 25   meant to ask this earlier. You gave me three phone       25   switched to a new dialer a couple of months ago,


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 23 of 25
                                                     Shon Sherman
                                                     June 6, 2018
                                                                                          22 (Pages 85 to 88)
                                               Page 85                                                       Page 87
  1   right?                                                    1      A. I have never heard that term used, but based
  2      A. Yes.                                                2   on my knowledge of the business, I could guess as to
  3      Q. Do you know if when that decision was being         3   what that is.
  4   made, someone notified Credit One that there was going    4      Q. (By Mr. Zelman) What do you think it is?
  5   to be a new dialer that was going to be used to make      5      A. That would --
  6   those calls?                                              6          MS. MEIRER: I'm just going to object. It
  7      A. Yes.                                                7   calls for speculation. Go ahead and answer if you
  8          MS. MEIRER: Outside the scope. Go ahead            8   know.
  9   and answer if you know.                                   9      A. As she said this would be me taking a guess.
 10      A. Yes.                                               10   That would be when a number previously belonged to
 11      Q. (By Mr. Zelman) When was that, before the          11   Mr. Zelman and now it belongs to Ms. Sherman, the
 12   dialer was put in place?                                 12   scrub would identify transfers in ownership of a phone
 13          MS. MEIRER: Same objection.                       13   number.
 14      A. Yes.                                               14      Q. (By Mr. Zelman) Does GC Services utilize
 15      Q. (By Mr. Zelman) Now you guys switched from         15   any such scrub?
 16   6.7 to 7.3 in 2017, right?                               16          MS. MEIRER: I'm going to object that it's
 17      A. Yes.                                               17   outside the scope of notice, also to form. Are you
 18      Q. Do you know if at that time someone notified       18   talking about Credit One accounts?
 19   Credit One and said, hey, we're upgrading from if 6.7    19      Q. (By Mr. Zelman) Sure. Credit One
 20   to 7.3?                                                  20   accounts.
 21      A. I do not have factual knowledge of that, no.       21      A. No.
 22      Q. Do you know if that's something that's             22      Q. All right. Do you have any sort of the
 23   typically done when a system is upgraded or changed?     23   vetting of the phone numbers provided to you by Credit
 24      A. I would say for something -- upgrading a           24   One?
 25   system that is currently in use, I don't know that       25      A. No.


                                               Page 86                                                       Page 88
  1   there would have been a pointed statement to Credit       1       Q. Why not?
  2   One that we were upgrading. I'm sure that when            2       A. In the ordinary course of business in
  3   conversations did occur between our operations            3   handling Credit One accounts, it is our understanding
  4   management and the client, that would have probably       4   that the phone numbers being provided to us by
  5   come up in conversation; but I don't know that for        5   Credit One are, quote, unquote, good contact numbers
  6   certain.                                                  6   for the consumer.
  7       Q. Okay. We spoke earlier about how calls were        7       Q. So GC Services gets phone numbers from
  8   made and how daily operation is run using the 6.7         8   Credit One and doesn't do any of its own vetting to
  9   system. Did anything change when we talked about the      9   make sure that those numbers are accurate?
 10   7.3 system?                                              10          MS. MEIRER: I'm going to object. I think
 11       A. No.                                               11   it is mischaracterizing prior testimony and also
 12       Q. So why did you guys upgrade?                      12   outside the scope of notice, but go ahead and answer.
 13       A. It's my understanding that this was just a        13       A. I would like to sort of clarify what you
 14   typical system upgrade. So Aspect had a newer version    14   just said. We don't run any type of scrub, but if we
 15   available. We acquired it. It was my understanding       15   call a phone number for Mr. Zelman and someone else
 16   that that did not change the functionality of Aspect     16   answers the phone and says this number does not reach
 17   in the way that we use it on the Credit One program.     17   Mr. Zelman, that would result in the number being
 18          MR. ZELMAN: I want to take a quick break.         18   removed from the account. So that is how we would
 19                (Recess taken)                              19   take an action to determine that the number is not a
 20          MR. ZELMAN: Going back on the record.             20   good phone number.
 21       Q. (By Mr. Zelman) Do you know what a                21       Q. Right. And I understand that aspect of
 22   reassign number scrub is?                                22   things. What I'm only asking really is do you run the
 23          MS. MEIRER: I'm going to object. It's             23   phone numbers you get from Credit One through any
 24   outside the scope of notice. You can answer, if you      24   other sort of database or software or anything to just
 25   know.                                                    25   double-check if that's the right number for the person


                                            Stratos Legal Services
                                                 800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 24 of 25
                                                    Shon Sherman
                                                    June 6, 2018
                                                                                           23 (Pages 89 to 92)
                                              Page 89                                                          Page 91
  1    you're trying to reach?                                 1
  2       A. No.                                               2       I,______________________, do hereby certify that I
  3          MR. ZELMAN: I have no further questions for       3   have read the foregoing pages, and that the same is a
  4    this witness. Alex, do you have any?                    4   correct transcription of the answers given by me to the
  5          MR. WADE: I do not.                               5   questions therein propounded, except for the corrections
  6          MR. ZELMAN: Do you have any cross?                6   or changes in form or substance, if any, noted in the
  7          MS. MEIRER: I do not. Read and sign.              7   attached Errata Sheet.
  8          MR. ZELMAN: That finishes the deposition          8
  9    and then we begin the next one, but I got to get the    9      _____________________________
 10    other counsel for Credit One on the phone.             10      WITNESS NAME DATE
 11             (Deposition concluded 12:24 p.m.)             11
 12                                                           12
 13                                                           13
 14                                                           14
 15                                                           15
 16                                                           16
 17                                                           17
 18                                                           18
 19                                                           19
 20                                                           20
 21                                                           21
 22                                                           22
 23                                                           23
 24                                                           24
 25                                                           25


                                              Page 90                                                          Page 92
  1        CHANGES AND SIGNATURE                               1          IN THE UNITED STATES DISTRICT COURT
  2   WITNESS NAME: SHON SHERMAN                                          FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                               2                SACRAMENTO DIVISION
  3   DATE OF DEPOSITION: June 6, 2018
                                                               3   N.L., an infant by his mother ) CIVIL CASE NO.:
  4   PAGE LINE CHANGE              REASON                         and natural guardian       )2:17-cv-01512-JAM-DB
  5   ___________________________________________________      4   SANDRA LEMOS,                  )
  6   ___________________________________________________               Plaintiff,        )
                                                               5                      )
  7   ___________________________________________________          vs.                  )
  8   ___________________________________________________      6                      )
  9   ___________________________________________________          CREDIT ONE BANK, N.A., GC )
                                                               7   SERVICES LIMITED PARTNERSHIP )
 10   ___________________________________________________
                                                                   IENERGIZER HOLDINGS, LIMITED, )
 11   ___________________________________________________      8   and FIRST CONTACT, LLC a/k/a )
 12   ___________________________________________________          IQUOR HOLDINGS, INC.              )
 13   ___________________________________________________      9
                                                              10            REPORTER'S CERTIFICATION FOR THE
 14   ___________________________________________________     11             ORAL DEPOSITION OF SHON SHERMAN
 15   ___________________________________________________     12                  JUNE 6, 2018
 16   ___________________________________________________     13       I, Jill M. Vaughan, Certified Shorthand Reporter in
                                                              14   and for the State of Texas, hereby certify pursuant to
 17   ___________________________________________________
                                                              15   the Federal Rules and/or agreement of the parties present
 18   ___________________________________________________     16   to the following:
 19   ___________________________________________________     17       That the witness, SHON SHERMAN, was duly sworn by
 20   ___________________________________________________     18   the officer and that the transcript of the oral
                                                              19   deposition is a true record of the testimony given by the
 21   ___________________________________________________     20   witness;
 22   ___________________________________________________     21       That the deposition transcript was duly submitted on
 23   ___________________________________________________     22   __________________ to the witness or to the attorney for
                                                              23   the witness for examination, signature, and return to
 24   ___________________________________________________
                                                              24   Stratos Legal Services
 25   ___________________________________________________     25   by _______________.


                                           Stratos Legal Services
                                                800-971-1127
Case 2:17-cv-01512-JAM-DB Document 55-13 Filed 10/09/18 Page 25 of 25
                                                      Shon Sherman
                                                      June 6, 2018
                                                                      24 (Page 93)
                                                 Page 93
  1      I further certify that I am neither counsel for,
  2   related to, nor employed by any of the parties in the
  3   action in which this proceeding was taken, and further
  4   that I am not financially or otherwise interested in the
  5   outcome of this action.
  6      Certified to by me on this 15th day of
  7   June, 2018.
  8                   _____________________________
                     Jill M. Vaughan, CSR, RPR
  9                  CSR No. 6192
                     Expiration date: 12-31-19
 10                  Stratos Legal Services
                     Firm No. 125
 11                  4295 San Felipe
                     Suite 125
 12                  Houston, TX 77027
                     713-481-2180
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25




                                             Stratos Legal Services
                                                  800-971-1127
